 

Exhibit 10.1

 

SUMMARY SHEET FOR DIRECTOR COMPENSATION

 

AND EXECUTIVE COMPENSATION

 

I.                                         DIRECTOR COMPENSATION.  The following
table sets forth current rates of cash compensation for non-employee directors.

 

Annual Retainer

 

 

 

Non-employee directors

 

$

25,000

 

 

 

 

 

Board Meeting Attendance Fees

 

 

 

Non-employee directors

 

$

2,500

 

 

 

 

 

Committee Meeting Attendance Fees

 

$

1,000

 

 

In addition to cash compensation, directors are eligible for awards under the
TESSCO Technologies Incorporated 1994 Amended and Restated Stock and Incentive
Plan (the “1994 Plan”)  (filed October 12, 2004 as Exhibit 4.1 to the Company’s
Registration Statement on Form S-8).  Awards available for issuance under the
1994 Plan include stock options, stock appreciation rights, restricted stock and
restricted stock units, and performance shares.  See discussion below for a
description of the Performance Stock Unit Program, under which directors are
eligible for awards.

 

II.                                     EXECUTIVE COMPENSATION.  The following
table sets forth the current base annual salaries of the Company’s executive
officers and principal accounting officer.  Salary adjustments are typically
determined annually at the beginning of the fiscal year.

 

Executive Officer

 

Current Salary

 

 

 

 

 

Robert B. Barnhill, Jr.

 

$

450,000

 

 

 

 

 

Gerald T. Garland

 

$

230,000

 

 

 

 

 

Richard A. Guipe

 

$

200,000

 

 

 

 

 

Douglas A. Rein

 

$

225,000

 

 

 

 

 

David M. Young

 

$

175,000

 

 

--------------------------------------------------------------------------------


 

The Compensation Committee (the “Committee”) of the Board of Directors of the
Company has also established the Rewards for Results Program, which includes the
Value Share Plan and the Performance Stock Award Program.

 

The Value Share Plan is designed to reward participants with cash bonuses in an
appropriate amount, based on the Company’s and each executive’s unit and
individual performance during a given fiscal year, as measured against
previously established performance targets.  The performance measures are
aligned with the Company’s growth and diversification strategies and include
earnings per share, growth of commercial and government buying customers,
multiple productivity measurements and team member survey results and leadership
reviews.  The earnings per share targets typically include the compensation
expense of the Value Share Plan.  Any cash awards determined to be payable under
the Value Share Plan are expected to be paid during May following the end of the
measurement fiscal year, in a single lump sum, subject to payroll taxes and
withholdings.  Our President and Chief Executive Officer, other executive
officers and all other employees of the company are eligible for consideration
for cash bonus awards under the Value Share Plan.

 

In addition, executive officers, as well as directors and other employees, are
eligible for grants of awards from time to time under the 1994 Plan.  Included
thereunder, and comprising a portion of the Rewards for Results Program, is the
Performance Stock Award Program, which is designed to align the efforts of
recipients toward driving earnings and shareholder value.  Performance Stock
Units, sometimes referred to as Performance Share Units or PSUs, may be granted
under this program.  Each PSU entitles the recipient to earn shares of common
stock, but only if the earnings per share and, for other than non-employee
director participants, individual performance targets are met over defined
performance cycles.  Once earned, shares are issued over a specified period of
time determined at the time of grant.  Earnings per share targets, which take
into account the earnings impact of this program, are set by the Board of
Directors for the performance cycle, at levels necessary to grow shareowner
value, and for PSUs based on multiple year performance cycles, typically
represent continual increases in earnings per share.  If actual performance does
not met the minimal annual or cumulative threshold targets, no shares are
issued.

 

The Company is also party to an employment agreement with Mr. Barnhill and
severance letter agreements with the Company’s Senior Vice Presidents.  In
addition, the Company typically purchases life insurance policies on all
executives, the beneficiaries of which are typically their families.  The
executive officers receive a minimum 401(k) plan matching contribution and a
discretionary matching contribution based on Company and individual performance,
and are eligible to participate in the Company’s Team Member Stock Purchase
Plan.

 

2

--------------------------------------------------------------------------------